Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on March 9, 2021.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, an integrated circuit, comprising: wherein the trench longitudinally extends to penetrate into the second doped semiconductor well at a first longitudinal end of the trench; wherein the vertical conductive structure within the trench is present at the first longitudinal end of the trench; and wherein the second electrode of the capacitive element includes the first doped semiconductor well and the second doped semiconductor well as instantly claimed, and in combination with the additional limitations.
Regarding claim 13, the prior art fails to teach, disclose, or suggest, either alone or in combination, an integrated circuit, comprising: forming at least one trench extending vertically into the first doped semiconductor well and penetrating into the second doped semiconductor well at least at one longitudinal end, forming a dielectric envelope covering a base and the sides of the at least one trench, and forming a vertical conductive structure filling the at least one trench and being electrically isolated from the first doped semiconductor well by the dielectric envelope; electrically coupling the first electrode by formation of contacts on the vertical conductive structure; and electrically coupling the second electrode by formation of contacts on the first doped semiconductor well and on the second doped semiconductor well as instantly claimed, and in combination with the additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815